Citation Nr: 0021510	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-17 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether the veteran has submitted new and material evidence 
in order to reopen a claim of service connection for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1952 to May 
1956.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1998 rating determination of the 
Department of Veterans Affairs (VA) Regional Office & 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, which 
determined that the veteran had not submitted new and 
material evidence in order to reopen his claim of service 
connection for bilateral hearing loss.  

In a rating decision dated July 1983, the RO&IC denied the 
veteran's claim seeking entitlement to service connection for 
hearing loss.  This was the last final decision regarding 
such issue.  See 38 U.S.C.A. § 7105 (West 1991).  


FINDING OF FACT

Evidence submitted subsequent to the July 1983 RO&IC denial 
of service connection for hearing loss bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for hearing loss.


CONCLUSION OF LAW

Evidence submitted since the July 1983 RO&IC decision, which 
denied the veteran's claim of service connection for hearing 
loss is new and material and, therefore, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1999), Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that at the veteran's processing 
examination in May 1952, his drums were evaluated as 
abnormal.  It was noted that he had a scarred left drum, and 
wax on the right, and that these were non-symptomatic, not 
disabling.  At the veteran's separation examination in April 
1956, his ears and drums were evaluated as normal.  The 
veteran's hearing was 15/15 for whispered voice, bilaterally.  
It was noted that the veteran had a scarred left drum at his 
processing medical exam in May 1952.  It was noted that the 
veteran had a history of frequent headaches, dizziness, and 
fainting spells while in service.  

The veteran's DD-214 shows that he served in the Air Force as 
a supplies specialist.

The veteran underwent a VA examination in August 1957.  It 
was noted that the veteran had been working as a machinist 
apprentice since February 1957.  No notation was made of 
hearing loss.  

By a rating decision dated July 1983, the RO&IC denied the 
veteran's claim seeking service connection for service 
connection for bilateral hearing loss.  

Evidence submitted subsequent to the July 1983 rating 
decision is summarized below:

Dr. S. R. submitted a letter dated October 1996.  He wrote 
that the veteran's audiogram demonstrated a marked high 
frequency sensorineural hearing loss.  

The veteran underwent a VA audiological examination in 
February 1999.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
55
70
LEFT
10
30
60
75
90

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 76 percent in the left ear.

The veteran was afforded a hearing before the RO&IC in 
September 1999, a transcript of which has been associated 
with the claims folder.  The veteran testified that during 
service he worked around the flightline, and was not given 
protective hearing devices.  He testified that he worked as a 
railroad mechanic after service for 40 years, and was not 
given protective hearing devices.  The veteran described a 
head injury while working for the railroad where he was 
knocked unconscious.  He described a problem with his hearing 
prior to 1983, in which he had problems understanding 
conversations.  He stated that he went to Miracle Ear in the 
past year and was told that he needed hearing aids.  He 
stated that he could possibly get those records.  He stated 
that his left ear was worse than his right ear.  He stated 
that he first started working for the railroad n 1957, but 
did not take hearing tests at that time.  He stated that the 
first time he had his hearing checked was last year.  


Analysis

As noted above, in July 1983, the RO&IC denied the veteran's 
claim for service connection for hearing loss.  Under 
applicable law and VA regulations, that decision is final, 
and the appellant's claim may not be reopened and reviewed 
unless new and material evidence is submitted by or on behalf 
of the appellant.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156 (1999).  

Under 38 C.F.R. § 3.156 (a) (1999), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206. 

The provisions of 38 C.F.R. § 3.385 (1999) provide that for 
the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz is 40 decibels or greater, or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  

New and material evidence has been submitted in order to 
reopen the veteran's claim for service connection for 
bilateral hearing loss.  The veteran was denied service 
connection for hearing loss in July 1983, as it was 
determined that service connection for hearing loss was not 
shown by the evidence of record.  Since that time, the 
veteran underwent a VA audiological examination in February 
1999 which showed that he had impaired hearing pursuant to 
38 C.F.R. § 3.385.  His speech recognition scores of 90 for 
the right ear, and 76 for the left ear were less than 94 
percent.  

The VA audiological examination is new in that it is not 
merely cumulative of other evidence of record.  Inasmuch as 
the VA examination shows that the veteran has impaired 
hearing pursuant to 38 C.F.R. § 3.385, the evidence also 
provides a more complete evidentiary record of the veteran's 
hearing disorder, and is also material to the veteran's 
claim.  Justus, Hodge, supra.  Although the evidence does not 
address the question of whether the veteran's hearing loss is 
related to service, such evidence is not necessary in 
determining whether new and material evidence has been 
submitted.  These are questions to be addressed in 
determining whether the veteran has submitted a well-grounded 
claim.  The February 1999 VA audiological examination, either 
by itself, or in connection with the evidence already 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the claim is reopened, and the veteran's claim must be 
considered in light of all the evidence, both old and new.  


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for bilateral hearing loss, the 
claim is reopened.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

As described above, the Board has found that new and material 
evidence has been submitted to reopen the claim for service 
connection for bilateral hearing loss.  The Board must now 
provide the veteran an opportunity to present evidence as to 
whether the claim is well grounded before the original trier 
of fact, and pursuant to his right under 38 U.S.C.A. § 
5103(a) (West 1991) the veteran must be informed what 
evidence was missing from his claim, and be provided the 
opportunity to supply such evidence.  See Winters v. Gober, 
No. 99-7108 (Fed. Cir. July 26, 2000).

It is noted that for a claim to be well grounded, there must 
be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Epps, 126 F.3d at 
1468; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

At present the claims file is devoid of the third requirement 
for a well grounded claim that there be competent medical 
evidence linking any current hearing loss to acoustic trauma 
in service. Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  
There is simply no medical opinion of a medical nexus on 
record.  

Consequently, the RO&IC should specifically advise the 
veteran that medical evidence of a nexus between acoustic 
trauma in service and currently diagnosed hearing loss is 
needed to support his claim.  See 38 U.S.C.A. § 5103 (1998); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

If the RO&IC determines that the veteran's claim is well 
grounded, the RO&IC should undertake all appropriate 
development to include a VA examination to ascertain the 
nature and likely etiology of the veteran's hearing loss.  

On the basis of the above, the Board determines that 
correction of this procedural defect is essential for a 
proper appellate decision and, therefore, REMANDS the matter 
to the RO&IC for the following action:

1.  The RO&IC must read the entire 
remand, to include the explanatory 
paragraphs above the numbered 
instructions.

2.  The RO&IC should specifically advise 
the veteran of the necessity to submit 
medical evidence of a nexus between 
acoustic trauma in service and currently 
diagnosed hearing loss in order to well 
ground his claim.

3.  The RO&IC should determine whether 
the veteran has submitted a well-grounded 
claim.  If the RO&IC determines that the 
veteran has submitted a well-grounded 
claim, the RO&IC should undertake all 
appropriate development, to include, if 
necessary, a VA examination to ascertain 
the nature and likely etiology of the 
veteran's hearing loss.

4.  After the development requested above 
has been completed, the RO&IC should 
review the veteran's claims folder and 
ensure that all the foregoing development 
has been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  The RO&IC should adjudicate the 
veteran's claim of entitlement to service 
connection for bilateral hearing loss.  
In the event that the claim is not 
resolved to the satisfaction of the 
veteran, he should be furnished a 
Supplemental Statement of the Case 
regarding entitlement to service 
connection for bilateral hearing loss 
which includes a summary of the 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 



